



Exhibit 10.1




GENERAL RELEASE AND
MUTUAL NON-DISPARAGEMENT AGREEMENT


I, Emad Rizk, in consideration of and subject to the performance by Accretive
Health, Inc. (together with its subsidiaries, the “Company”), of its obligations
under Section 9(b) of the Offer Letter Agreement dated as of July 10, 2014 (the
“Agreement”), under Section 2(b) of the Nonstatutory Stock Option Award
Agreement dated as of July 21, 2014 and under Section 2(b) of the Restricted
Stock Award Agreement dated as of July 21, 2014 and its further obligations
hereunder, do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates, subsidiaries and direct or indirect
parent entities and all present, former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement. I acknowledge
and agree that my last date of employment is May 25, 2016, provided that I will
be paid salary and benefits through and including May 27, 2016.


1.I understand that the payments and benefits paid or granted to me under
Section 9(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates. For the avoidance of doubt, if I die before all the severance
payments have been paid, any remaining severance payments will be made to my
estate. I further agree that, with my signature below and subject to the
Company’s performance under paragraph 10 below, I hereby waive, release and
disclaim any and all rights, benefits and claims that I have or may have under
that certain Restricted Stock Award Agreement dated December 31, 2015 (the “2015
Restricted Stock Agreement”) and that I will forfeit all shares of Restricted
Stock (as defined in the 2015 Restricted Stock Agreement) granted to me
thereunder for no consideration as of the date I execute this General Release.
The Company agrees that, with its signature below and subject to my performance
under this Release and the Agreement and my non-revocation of the Release (as
such term is defined below), it will reimburse me for my reasonable legal fees
actually incurred, capped at $7,500.00, in connection with the negotiation and
documentation of this General Release and any related agreements. The Company
further acknowledges that, as a former officer of the Company, I will remain
entitled to any indemnification rights and benefits, including but not limited
to officers’ and directors’ liability insurance coverage, provided from time to
time to other officers and former officers of the Company, and that I will
continue to be covered by my Indemnification Agreement, attached as Exhibit F to
my Agreement, pursuant to its terms.


2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, by reason of any matter, cause, or thing whatsoever, from the beginning of
my initial dealings with the Company to the date of this General Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship with the
Company, the terms and


1

--------------------------------------------------------------------------------





conditions of that employment relationship, and the termination of that
employment relationship (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).


3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.


4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents, as provided under Section 14 and Exhibit F of the
Agreement, or otherwise, or (iii) my rights as an equity or security holder in
the Company or its affiliates.


6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.


7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.




2

--------------------------------------------------------------------------------





9.I agree that, except to the extent that disclosure is otherwise required by
applicable law, rule or regulation, this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.    


10.Mutual Non-Disparagement.    


a.
I hereby covenant to the Released Parties that I will not, directly or
indirectly, make or solicit or encourage others to make or solicit any
disparaging remarks concerning any of the Released Parties or any of their
respective products, services, businesses or activities.     



b.
With the signature of its authorized representative below, the Company hereby
promises to instruct its officers and directors, while serving in such
capacities, to not, directly or indirectly, make or solicit or encourage or
cause the Company or others to make or solicit any disparaging remarks
concerning you.    



c.
The parties hereto agree that, in response to any inquiry about you from a
prospective employer or other person, the Company will advise such prospective
employer or person of your starting and ending dates of employment, and your job
title as of the date of your separation.    



11.Any non-disclosure or non-disparagement provision in this General Release
does not prohibit or restrict the parties hereto (or their respective attorneys)
from responding to any inquiry about this General Release or its underlying
facts and circumstances by the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), any other self-regulatory
organization or any governmental entity.


12.The parties hereto hereby acknowledge that Sections 9 through 15 of the
Agreement shall survive their execution of this General Release.


13.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.


14.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.


15.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


1.
I HAVE READ IT CAREFULLY;



2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990,



3

--------------------------------------------------------------------------------





AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



5.
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL RELEASE
TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS GENERAL RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;



6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE MY RELEASE OF CLAIMS (THE “RELEASE”) BUT NOT MY FORFEITURE OF
SHARES OF RESTRICTED STOCK PURSUANT TO PARAGRAPH 1 ABOVE, AND THAT THE RELEASE
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED, BUT THAT IF I DO REVOKE THE RELEASE THE COMPANY’S OBLIGATION TO PAY
SEVERANCE (BUT NOT ITS NON-DISPARAGEMENT COVENANT) HEREUNDER SHALL TERMINATE AND
BECOME NULL AND VOID AND BE OF NO FURTHER FORCE OR EFFECT;



7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



SIGNED: /s/ Emad Rizk DATED: May 25, 2016__________
    Emad Rizk


BY SIGNING THIS GENERAL RELEASE, THE COMPANY REPRESENTS AND AGREES THAT:


1.
THE UNDERSIGNED ON BEHALF OF THE COMPANY HAS READ IT CAREFULLY ;



2.
THE COMPANY UNDERSTAND ALL OF ITS TERMS AND KNOWS THAT IT IS GIVING UP IMPORTANT
RIGHTS ;



3.
THE COMPANY VOLUNTARILY CONSENTS TO EVERYTHING IN IT;



4.
THE COMPANY HAS CONSULTED WITH AN ATTORNEY BEFORE EXECUTING IT.





SIGNED: /s/ Steve Shulman DATED: May 25, 2016 _________ _
    Steve Shulman
Chairman, Board of Directors
Accretive Health, Inc.






4